             Case 1:19-cv-11634-IT Document 52 Filed 02/11/21 Page 1 of 9




                                 UNITED STATES DISTRICT COURT
                                  DISTRICT OF MASSACHUSETTS

ATAIN SPECIALTY INSURANCE CO., *
                               *
     Plaintiff,                *
                               *
             v.                *                     Civil Action No. 19-cv-11634-IT
                               *
DAVESTER LLC d/b/a EMBARGO,    *
NEWMAN GALATI, TOWN TAXI       *
OF CAPE COD, INC., HUDSON      *
AGUIAR, and HOSPITALITY MUTUAL *
INSURANCE COMPANY,             *
                               *
     Defendants.               *

                                  MEMORANDUM & ORDER

                                         February 11, 2021

TALWANI, D.J.

        Plaintiff Atain Specialty Insurance Company (“Atain”) seeks a declaration that it is not

obligated to defend or indemnify Davester LLC, doing business as Embargo (“Embargo”), or

any other party (collectively, “Defendants”) in an action brought by Newman Galati in state

court. Pending before the court is Atain’s Motion for Summary Judgment [#33] as to Count I of

its Complaint [#1], which seeks a declaration that coverage does not exist based on an “Aircraft,

Auto or Watercraft Exclusion.” For the following reasons, the motion is GRANTED.

   I.        Factual Background

        A.      The State Court Action

        On June 6, 2019, Newman Galati filed a complaint in Barnstable Superior Court,

Newman Galati v. Hudson Aguiar, et. al., Civil Action No.: 2019-00283 (“state court action”),

against Hudson Aguiar, Embargo, and Town Taxi of Cape Cod, Inc. (“Town Taxi”). State Court

Compl. [#34-2]; State Court Docket [#44-5]. The state court complaint alleges that on March 17,
             Case 1:19-cv-11634-IT Document 52 Filed 02/11/21 Page 2 of 9




2018, Galati was a patron at Embargo, a restaurant, where he was “highly and visibly”

intoxicated. State Court Compl. ¶¶ 3, 6-7 [#34-2]. The complaint further alleges that when Galati

sought to leave the restaurant, Embargo employees looked in his wallet for identification,

determined his home address, called him a Town Taxi cab, and instructed the cab driver to take

Galati home. Id. at ¶¶ 7-8. Instead, according to the complaint, the cab driver let Galati exit the

cab somewhere other than his home and left him lying in the street, and Aguiar then struck Galati

with his car, causing Galati substantial injuries. Id. at ¶¶ 9-11, 18. The state court complaint

alleges counts of negligence against Aguiar, Embargo, and Town Taxi. Id. at 3-5.

        B.       The Insurance Policy

        Atain issued a commercial general liability (“CGL”) policy to Embargo for the period of

August 3, 2017 to August 3, 2018. Defs’ SOF Resp. ¶ 7 [#44]. The CGL policy was in effect on

the date of the incident at issue in the state court complaint. As relevant to the pending motion,

the CGL policy states:

        We will pay those sums that the insured becomes legally obligated to pay as damages
        because of “bodily injury” or “property damage” to which this insurance applies. We will
        have the right and duty to defend the insured against any “suit” seeking those damages.

CGL Policy 39 [#34-1]. The insurance applies to “bodily injury” and “property damage” caused

by an “occurrence” or accident that takes place in the United States during the policy period. Id.

at 39, 51, 53.

        The CGL policy further states, however, that Atain “will have no duty to defend the

insured against any ‘suit’ seeking damages for ‘bodily injury’ or ‘property damage’ to which this

insurance does not apply.” Id. at 39. One exclusion where the insurance does not apply is the

“Aircraft, Auto or Watercraft” exclusion (“auto exclusion”). Id. at 40. The auto exclusion, as

modified by an endorsement, states that the policy does not apply to:



                                                      2
             Case 1:19-cv-11634-IT Document 52 Filed 02/11/21 Page 3 of 9




             “Bodily injury” or “property damage” arising out of or in connection with any “auto”
             unless as outlined below

             …

             This exclusion applies to “bodily injury” or “property damage” arising out of any
             aircraft, “auto” or watercraft, whether or not owned, maintained, used, rented, leased,
             hired, loaned, borrowed or entrusted to others or provided to another by any insured.
             This exclusion applies even if the claims allege negligence or other wrongdoing in the
             supervision, hiring, employment, entrustment, permitting, training or monitoring of
             others by an insured.

             This exclusion applies even if the claims against any insured allege direct or vicarious
             liability.

Id. at 15. The exceptions where the exclusion “does not apply” include: “Parking an ‘auto’ on, or

on the ways next to, premises you own or rent, provided the ‘auto’ is not owned by or rented or

loaned to you or any insured.” Id. Elsewhere in the policy, the term “auto” is defined as:

             a. A land motor vehicle, trailer or semitrailer designed for travel on public roads,
                including any attached machinery or equipment; or

             b. Any other land vehicle that is subject to a compulsory or financial responsibility
                law or other motor vehicle law where it is licensed or principally garaged.

Id. at 51.

    II.      Procedural Background

          On July 30, 2019, Atain commenced this declaratory judgment action contending that the

CGL policy’s auto exclusion, as well as another exclusion entitled the “Liquor Liability”

exclusion, as amended by endorsements, exclude coverage for Galati’s claims in the state court

action. Compl. [#1]. Atain’s Motion for Summary Judgment [#33], filed shortly thereafter,

sought summary judgment as to both exclusions, but the parties subsequently stipulated that

Atain would proceed only as to Count I of its Complaint [#1] concerning the auto exclusion and

that Count II concerning the “Liquor Liability” exclusion would be stayed pending resolution of

Count I. Elec. Clerk’s Notes [#40]; Status Report [#42].


                                                      3
             Case 1:19-cv-11634-IT Document 52 Filed 02/11/21 Page 4 of 9




   III.      Standard of Review

          Under Rule 56 of the Federal Rules of Civil Procedure, summary judgment is appropriate

when “the movant shows that there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A fact is material when, under

the governing substantive law, it could affect the outcome of the case. Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986); Baker v. St. Paul Travelers, Inc., 670 F.3d 119, 125 (1st

Cir. 2012). A dispute is genuine if a reasonable jury could return a verdict for the non-moving

party. Anderson, 477 U.S. at 248.

          The moving party bears the initial burden of establishing the absence of a genuine issue

of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). This burden can be satisfied

in two ways: (1) by submitting affirmative evidence that negates an essential element of the non-

moving party’s claim or (2) by demonstrating that the non-moving party failed to establish an

essential element of its claim. Id. at 331.

          Once the moving party establishes the absence of a genuine dispute of material fact, the

burden shifts to the non-moving party to set forth facts demonstrating that a genuine issue of

disputed fact remains. Id. at 314. The non-moving party cannot oppose a properly supported

summary judgment motion by “rest[ing] on mere allegations or denials of [the] pleadings.”

Anderson, 477 U.S. at 256. Rather, the non-moving party must “go beyond the pleadings and by

[his or] her own affidavits, or by ‘the depositions, answers to interrogatories, and admissions on

file,’ designate ‘specific facts showing that there is a genuine issue for trial.’” Celotex, 477 U.S.

at 324 (quoting Fed. R. Civ. P. 56(e)). Disputes over facts “that are irrelevant or unnecessary”

will not preclude summary judgment. Anderson, 477 U.S. at 248.

          When reviewing a motion for summary judgment, the court must take all properly

supported evidence in the light most favorable to the non-movant and draw all reasonable
                                                      4
Case 1:19-cv-11634-IT Document 52 Filed 02/11/21 Page 5 of 9
           Case 1:19-cv-11634-IT Document 52 Filed 02/11/21 Page 6 of 9




burden of proving the applicability of a particular exclusion.” Allmerica Fin. Corp. v. Certain

Underwriters at Lloyd's, London, 449 Mass. 621, 628 (2007) (internal citations omitted).

       Here, Atain does not dispute for purposes of this motion that, but for one or more

exclusions, Atain must defend and indemnify Embargo in the state court action seeking damages

for Galati’s bodily injuries. Pl. Mem. 4-5 [#35]; see also CGL Policy 39 [#34-1]. Atain argues,

however, that the auto exclusion relieves it of those duties. Pl. Mem. 5-7 [#35]. Embargo

counters that the CGL policy’s exclusion is at least ambiguous as to “whether it applies to bar

coverage for negligence claims . . . that have nothing to do with an auto,” where the underlying

claim “alleges that Embargo should have called the police or for medical assistance, rather than

assist [Galati] into a Town Taxi cab.” Defs’ Mem. 17-18 [#45]. The court therefore considers

whether Galati’s claim for damages from bodily injury in the underlying state court action

unambiguously “arise[s] out of or in connection with” an auto.

       “Under Massachusetts law, ‘arising out of’ ‘indicates a wider range of causation than the

concept of proximate causation in tort law.’” Brazas Sporting Arms, Inc. v. Am. Empire Surplus

Lines Ins. Co., 220 F.3d 1, 7 (1st Cir. 2000) (quoting Rischitelli v. Safety Ins. Co., 423 Mass.

703, 704 (1996)). “[I]t falls somewhere between proximate and ‘but for’ causation—an

intermediate causation standard.” Id. Despite this broad construction, however, the causal

connection between the excluded conduct and the injury must not be too attenuated. See

Rischitelli, 423 Mass. at 704-05 (collecting cases). Rather, for an injury to “arise out of”

excluded conduct, “there must be a sufficiently close relationship between the injury and the

[excluded conduct].” Ruggerio Ambulance Serv., Inc. v. Nat'l Grange Ins. Co., 430 Mass. 794,

798 (2000). Additionally, “[i]t is the source from which the plaintiff's personal injury originates

rather than the specific theories of liability alleged in the complaint which determines the



                                                      6
           Case 1:19-cv-11634-IT Document 52 Filed 02/11/21 Page 7 of 9




insurer’s duty to defend.” Bagley v. Monticello Ins. Co., 430 Mass. 454, 458 (1999) (quoting

New England Mut. Life Ins. Co. v. Liberty Mut. Ins. Co., 40 Mass. App. Ct. 722, 727 (1996))

(emphasis original).

        The CGL policy excludes not only claims for damages for bodily injury “arising out of”

an auto, but also for bodily injury “in connection with any ‘auto.’” “‘In connection with’ is

ordinarily held to have even a broader meaning than ‘arising out of’ and is defined as related to,

linked to, or associated with.” Metro. Prop. & Cas. Ins. Co. v. Fitchburg Mut. Ins. Co., 58 Mass.

App. Ct. 818, 821 (2003).

        Embargo argues that Galati’s claim “has nothing to do with an auto.” Defs’ Mem. 13

[#45]. Indeed, if Galati had stumbled into a ditch and sustained similar injuries, his negligence

claim against Embargo would be exactly the same. But although that reasoning has been

accepted by some of the out-of-state cases on which Embargo relies, see, e.g., Lewis v. Jabbar, 5

So.3d 250 (La. Ct. App. 2009), that is not how Massachusetts law requires this court to resolve

the issue, see Bagley, 430 Mass. at 458. Here, where Galati seeks damages for bodily injuries

sustained after he was run over by Aguiar’s car, the bodily injuries arise out of or are connected

with an auto and are excluded from coverage.

        The cases that Embargo cites do not support a contrary construction. In Rischitelli v.

Safety Ins. Co., the insured was involved in a car accident, after which the other driver got out of

his car and physically attacked the insured. 423 Mass. at 703. The insured sought coverage for

his injuries from the attack, and the Massachusetts Supreme Judicial Court (“SJC”) concluded

that the injuries did not “arise out of” the use of the auto. Id. Similarly, in Sabatinelli v. Travelers

Ins. Co., the SJC held that a plaintiff’s injury was not related to an auto when the insured, while

seated in his car with the motor running, intentionally shot the plaintiff. 369 Mass. 674, 676



                                                       7
           Case 1:19-cv-11634-IT Document 52 Filed 02/11/21 Page 8 of 9




(1976). In both of those cases, an intervening “source from which the plaintiff’s personal injury

originates” broke the link between the car and the injury.

        Embargo’s further argument that it reasonably expected its policy to cover negligence

claims against it arising out of alleged conduct occurring at or near its premises fairs no better.

Massachusetts law instructs courts to look at what the insured reasonably expected the policy to

cover only if the language of the policy is in doubt, which this court has determined not to be the

case. See Morrison, 460 Mass. at 362 (quoting A.W. Chesterton Co. v. Massachusetts Insurers

Insolvency Fund, 445 Mass. 502, 518 (2005)) (“If in doubt [as to the plain meaning of the

contract], we ‘consider what an objectively reasonable insured, reading the relevant policy

language, would expect to be covered’”).

        In addition, such claims could have been carved out of the exclusion. The exclusion, for

example, does not apply to parking a customer’s auto on the premises or on the roads next to the

premises. See CGL Policy 15 [#34-1] (“This exclusion does not apply to: … Parking an ‘auto’

on, or on the ways next to, premises you own or rent, provided the ‘auto’ is not owned by or

rented or loaned to you or any insured”). Here, however, there is no carve-out to avoid the broad

language of the auto exclusion.

        In the underlying complaint, the source of Galati’s bodily injuries is the car, and the

damages Galati suffered are connected with the car. While Embargo’s relationship to Galati’s

injury would be the same whether Galati was injured by falling in a ditch or by being hit by a

car, it is the car’s relationship to Galati’s injuries that controls this dispute. See Bagley, 430

Mass. at 458.




                                                       8
              Case 1:19-cv-11634-IT Document 52 Filed 02/11/21 Page 9 of 9




   V.         Conclusion

        For the forgoing reasons, Atain’s Motion for Summary Judgment [#33] is GRANTED as

to Count I.

        IT IS SO ORDERED.

        February 11, 2021                              /s/ Indira Talwani
                                                       United States District Judge




                                                9
